Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
This final Office action responds to claims submitted November 4, 2021.
Applicants amended claims 1, 5, and 17.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With respect to claim 17: Claim 17 recites the limitation “the use report template.”  
There is insufficient antecedent basis for this limitation in the claim.  For the purpose of compact prosecution, examiner will interpret this limitation as reciting “the issue report template.”
With respect to claims 18-20: Since claims 18-20 depend from claim 17, they are also rejected under §112(b) for the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna (Pub. No. 2016/0291937) in view of Hayutin (Pub. No. 2009/0210749) in view of Donnelly (Pub. No. 2005/0097516) in view of Ainslie (US 10019716) and in view of Ye (Pub. No. 2014/0229773).
With respect to claim 1: Khanna discloses a method for generating an issue report for input to an issue tracking service from unstructured end-user feedback about a client application (See at least Paragraph 0013: “Thus, and in accordance with certain of the embodiments disclosed herein, an improved method for providing , the method comprising: 
	(a)	receiving, at a first graphical user interface rendered by the client application executing on a client device, a first user input comprising an instruction to transition to an end-user feedback mode (See at least Paragraph 0024: “The functionality of application feedback module 160 can be accessed by placing the associated software application in a ‘feedback mode.’”  See also Paragraph 0036: “Example software feedback methodology 2000 commences with feedback mode management sub-module 161 receiving user input activating a feedback mode.  See reference number 2110 in FIG. 2A.  In one implementation the feedback mode is activated in response to detection of a keyboard shortcut such as ‘Ctrl+Tab”.  In another implementation the feedback mode is activated in response to selecting a designated option from a dropdown menu or selecting a designated toolbar icon.  In still other embodiments the feedback mode is activated in response to a voice command.  In some cases the feedback mode can be activated using any one of a variety of different techniques, such as using either a keyboard shortcut or a toolbar icon.  FIG. 3 is a screenshot of an example user interface window 3000 displayed in a normal mode, wherein a range of software functionality is accessible via a normal mode menu bar 3100 and a normal mode toolbar 3200.  The normal mode menu bar 3100 includes a normal mode menu bar text field 3105 and a feedback mode toggle icon 3115.  The normal mode toolbar 3200 includes a plurality of normal mode toolbar icons 3210.  In such embodiments the feedback mode can be activated by clicking, tapping, or See also Paragraph 0038: “User interface window 4000 includes a feedback mode menu bar 4100 and a feedback mode toolbar 4200.  Feedback mode menu bar 4100 includes a feedback mode toggle icon 4115 having a similar or identical appearance as feedback mode toggle icon 3115 illustrated in FIG. 3.  This allows a user to toggle in and out of feedback mode.”);
	(b)	after receiving the first input, displaying an indication overlaid the first graphical user interface that the end-user feedback mode is active (See at least Paragraph 0025: “Regardless of how the feedback mode is activated and deactivated, feedback mode management sub-module 161 is further configured to modify the appearance of a user interface of the associated software application in response to such activation and deactivation.  For example, in one manifestation of an activated feedback mode, disabled portions of the user interface are greyed-out, while user interface elements for which feedback collection functionality is available are highlighted.  Other visual indicia are used in other embodiments.”  Examiner defines “an indication overlaid the first graphical user interface” to include greying out disabled portions of the user interface during an activated feedback mode under the broadest reasonable interpretation of the claim.); 
	(c)	after displaying the indication: receiving, at the first graphical user interface, a second user input comprising a selection of a graphical user interface element displayed in the first graphical user interface (See at least Paragraph 0042: “Once feedback mode has been activated, feedback mode management sub-module 161 can be configured to receive user input selecting a registered feature.  See reference numeral 2140 in FIG. 2A.  This can be accomplished by clicking, tapping, or 
	(d)	blocking a function associated with the selected graphical user interface element to prevent the second user input from triggering the client application to perform the function (See at least Khanna Paragraph 0041: “Thus, feedback mode management sub-module 161 is also configured to shift functionality of one or more user interface elements in response to activation of the feedback mode.  See reference numeral 2125 in FIG. 2A.  In the case of a registered user interface element, this involves shifting from the normal functionality associated with the element to a feedback collection functionality.  In the case of a disabled user interface element, this involves shifting from the normal functionality associated with the element to a lack of functionality, or in other words, it involves disabling the user interface element.  Thus in certain implementations multiple user interface elements have shifted functionality upon activation of the feedback mode.  This shift in functionality can be appreciated by comparing the normal mode user interface window 3000 illustrated in FIG. 3 with the feedback mode user interface window 4000 illustrated in FIGS. 4A and 4B.”  Examiner defines “blocking a function…” to include shifting from normal functionality associated with an element to a feedback collection functionality under the broadest reasonable interpretation of the claim.);
	(e)	displaying over the first graphical user interface and at least partially obscuring the first graphical user interface, a second graphical user interface rendered by an end-user feedback reporting framework bundled with the client application, the second graphical user interface comprising an end-user input field (See at least Paragraph 0042: “In response to such a selection, a feedback panel is displayed.  See reference numeral 2160 in FIG. 2A.  FIG. 4B is a screenshot of an example user interface window 4000 displayed in a feedback mode, illustrating that selecting a registered toolbar icon causes a feedback panel 5000 to be displayed.  In particular, FIG. 4B illustrates feedback panel 5000 positioned adjacent to a selected registered toolbar icon 4260, thus indicating that the user wishes to provide feedback related to functionality associated with icon 4260.  While FIG. 4B illustrates a simplified view of feedback panel 5000, FIG. 5A provides a more detailed illustration of feedback panel 5000, wherein feedback panel 5000 is configured to provide access to feature ranking, issue logging, and modification request functionality.  Feedback panel 5000 includes a feature rating element 5100, an issue logging selection element 5200, and a modification request selection element 5300.”  See also Paragraph 0044: “Issue logging sub-module 163 can be configured to receive an issue report via feedback panel 5000.  See reference numeral 2163 in FIG. 2A.  In one implementation, this is accomplished when the user selects issue logging selection element 5200, which in turn causes an issue logging dialog box 5210 to appear.  FIG. 5C is a screenshot of feedback panel 5000 having issue logging dialog box 5210 displayed.”  Examiner further notes figure 4B depicts the feedback panel as a second graphical user displayed over the first graphical user interface.);
	(f)	after displaying the second graphical user interface, receiving a third user input, at the second graphical user interface, to the end-user input field the third user input comprising unstructured free-form text input (See at least Paragraph 0044: “Issue logging dialog box 5210 provides the user with a place to describe his/her issue in narrative fashion.  Other user interface elements are optionally provided to help the user incorporate supplemental information into the issue report.  Dialog box 5210 is optionally prepopulated with data collected by device status data harvesting sub-module 165, as disclosed herein.  In some implementations prepopulated data can be modified by the user, while in other implementations the prepopulated data is fixed and cannot be modified.  In still other implementations data collected by device status data harvesting sub-module 165 is transmitted independently of the user's input in dialog box 5210.  As described herein, feedback workflow module 295 is optionally configured to route an incoming issue report appropriately depending on the context in which the issue report is submitted.”  See also Figure 5C: Displaying the Issue Logging Dialog Box with the instruction: “Please write the issue details here.”).
	Khanna does not explicitly teach the remaining limitations.  However, Hayutin discloses (g) after receiving the second user input, extracting a string identifier identifying the selected graphical user interface element; after selecting the string identifier… (See at least Paragraph 0033: “In one embodiment, the test automation tool 102 identifies a GUI object by its name (e.g., an HTML link name, or a text box name), an identifier number, and the like.  An identifier of the GUI object is then passed to the methods 211 and 212 at runtime to annotate the GUI object.”). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to identify a GUI object (e.g., a registered feature selected by a user in feedback mode) by its name or identifier KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	Although Khanna teaches feedback (including feature identification and user-generative narrative) received from a user is transmitted to a feedback administration server, the references do not teach the remaining limitations.  Donnelly discloses (h) after receiving the third user input, selecting by the end-user feedback reporting framework … based at least in part on the string identifier by the end-user feedback reporting framework, an issue report template associated with the issue tracking service (See at least Paragraph 0022: “The template format for a given report is specified in a manner that is customized for a corresponding software product….”  See also Paragraphs 0029-0031: “One or more additional RPFs 211, each associated with a particular other software product, may be present on a user’s system….  [The] client loads the first valid RPF it finds….  The RPF 207 can contain a list of user interface definition files (UIDFs) 213, which are additional files in the set of XML files 201….  In accordance with controls defined in the RPF 207 and specified files in the set of UIDFs 213, when the use selects or inputs particular values in a display screen, an appropriate UIDF is loaded by the client and parsed by the control parser.  The questions defined in that UIDF are thereby incorporated into the user interface 203 presented to the user.  In this way, the problem-reporting client is dynamically configurable….  For example, within a software product development team, a group of developers may be responsible for a particular component of the software product.  This group can define additional user interface child screens in one or more UIDFs for the purpose of obtaining more detailed information from the user pertaining to the component for which they are responsible.”  Examiner defines issue report template to include UIDFs that are selected based upon the user’s input into a display screen under the broadest reasonable interpretation of the claim.);
	(i)	after selecting the issue report template, populating, by the end-user feedback reporting framework [the selected issue report template] (See at least Paragraphs 0033-0034: “When a user has completed a problem report, and the problem-reporting client verifies the report as having been filled out completely, a report file generator 219 compiled the user’s responses into a properly-formatted user interface XML document 221 and cryptographically signs the document….  A report packaging component 235 packages the report XML document 221 along with the files 209, 225 gathered by the file gathering component 223, the hardware information file 229 generated by the hardware information gathering component 227 (unless the user has opted not to have this information submitted with the report), and the report user identification credentials 233 produced by the user authentication component 231, into a cabinet (.cab extension) file.”); and 
	(j)	transmitting the populated issue report template to the issue tracking service (See at least Paragraph 0034: “A report transmitting component 239 causes the cabinet file 237 to be uploaded to a reporting server, where it is parsed and See also Paragraph 0035: “Turning now to FIG. 3, there is shown a flowchart illustrating an exemplary set of steps for obtaining software user feedback in an embodiment of the invention, from the prospective of a manager of a software development group.  Such a process might take place, for example, in the case of a software product already in beta release or about to be beta-released to a set of authorized customers….  During step 317 the customer, using the problem-reporting client, uploads a bug or issue report to a reporting server.  During step 319 the reported data is parsed into the designated bug-tracking database or databases.  If the customer has provided a contact e-mail address, at step 321 the customer is sent a message confirming receipt of the report.  The manager and developers review submitted report information during step 323, and correct or modify software code accordingly during step 325.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to select UIDFs based on input of particular values (e.g., selection of a registered feature in feedback mode previously described in Khanna and subsequent identification of the GUI object by name or object as taught in Hayutin), compile received feedback data in a report, and transmit the report to a reporting server as taught by Donnelly in the combinations.  As demonstrated by Donnelly, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of obtaining and processing feedback received at a feedback administration server as KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not explicitly teach the remaining limitations.  However, Ainslie discloses (k) [populating] a description field of the selected issue report template with [the] third user input; a project [field] of the selected issue report template based on the client application (See at least Column 11, Lines 10-23: “Interface 402 also includes a preview button 408 that enables the user to preview feedback and descriptions that may have been provided by the user prior to submitting feedback….  Interface 404 includes a preview of feedback that is to be submitted and a screenshot of the application user interface at the time the issue occurred.  Additionally, interface 404 may include an operating system version, application version (e.g., browser version number) and a device manufacturer model number and name.”  See also Figure 4: The preview interface also includes a feedback description input area, which the examiner submits is a description field.  Examiner also submits the application version data element included in the preview is a project field.).
	Ainslie could modify the combination of references to further include a description field and application version field in a populated report (e.g., XML document previously described in Donnelly).  It would have been obvious to one of ordinary skill in the art to include technical features to populate a description field and application version in a feedback report as taught by Ainslie in the combination of references.  As demonstrated by Ainslie, it is within the capabilities of one of ordinary skill in the art to include such features in the above combination of references with the predictable result of obtaining feedback as needed in Khanna at paragraph 0015 and compiling the user’s responses KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not explicitly teach the remaining limitations.  However, Ye discloses (l) [populating] an assignee field of the selected issue report template based on the string identifier (See at least Paragraph 0029: “In some examples, the error report 125 may include any one, or all, of a description of the error in the distributed program, the operating environment of the user terminal 105A, and the developers or development group responsible for programming all or part of the distributed program that caused the error or from which the error originated.”  See also Paragraph 0032: “In some examples, the distributed program may include embedded information identifying the developer, or group of developers, responsible for programming or more parts of the distributed program.”  See also Paragraph 0062: “In some examples, the entry into the error database may optionally include an assignment to a developer, or group of developers, to correct the error associated with the processed error report.  In some examples, the assignment is made with information in the processed error report.  For example, if the distributed program included the developer or development team responsible for programming the distributed program, this information may be captured in the error report 125 and used to assign the entry to the same developer or development team.”).
	It would have been obvious to one of ordinary skill in the art to include technical features to capture developer or development team in an error report as taught by Ye in the combination of references.  As demonstrated by Ye, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	Finally, although Khanna discloses features to receive a third user input and Donnelly discloses features to select an issue template, the references do not explicitly teach that the issue template is selected while the user provides the third user input.  However, examiner submits it would have been obvious to try by one of ordinary skill in the art prior to the effective filing date of the claimed invention to select an issue template “while the user provides the third user input” since there are a finite number of identified, predictable solutions (e.g., select the issue template before the user provides input, after the user provides input, or while the user provides input) and one of ordinary skill in the art could have pursued any one of the known potential solutions with a reasonable expectation of success. 
With respect to claim 2: The combination of Khanna, Hayutin, Donnelly, Ainslie, and Ye references discloses wherein the end-user feedback reporting framework is bundled with the client application (See at least Khanna Paragraph 0024: “Application feedback module 160 is implemented in conjunction with an associated software application.  As used herein, an “associated software application” is a software application executed in conjunction with application feedback module 160, such that a user of the associated software application can use application feedback module 160 to provide feedback on the features of the associated software application....  In general, application feedback module 160 can be implemented in conjunction with an essentially 
With respect to claim 3: The combination of Khanna, Hayutin, Donnelly, Ainslie, and Ye references discloses the system of claim 1, wherein the issue report template is selected from a set of issue report templates bundled with the end-user feedback reporting framework (See at least 
With respect to claim 4: The combination of Khanna, Hayutin, Donnelly, Ainslie, and Ye references discloses the method of claim 1, wherein the first graphical user interface is blocked prior to receiving the second user input (See at least Khanna Paragraph 0025: “Regardless of how the feedback mode is activated and deactivated, feedback mode management sub-module 161 is further configured to modify the appearance of a user interface of the associated software application in response to such activation and deactivation.  For example, in one manifestation of an activated feedback mode, disabled portions of the user interface are greyed-out, while user interface elements for which feedback collection functionality is available are highlighted.  Other visual indicia are used in other embodiments.”  See also Paragraph 0042: “Once feedback mode has been activated, feedback mode management sub-module 161 can be configured to receive user input selecting a registered feature.  See reference numeral 2140 in FIG. 2A.  This can be accomplished by clicking, tapping, or otherwise selecting a user interface element associated with a feature that is active in feedback mode, as described above.  In certain embodiments, a user will select a user interface element associated with a feature about which he/she wishes to provide feedback.”  Examiner asserts the passages teach disabling or shifting the functionality of elements in an interface upon entering feedback mode before receiving a subsequent selection of a registered feature.).
With respect to claim 5: Khanna discloses a collaborative software development component comprising (See at least Paragraph 0013: “Thus, and in accordance with certain of the embodiments disclosed herein, an improved method for providing user feedback functionality leverages background data collected by a software , the method comprising:
	(a)	an issue tracking service instantiated by a host server (See at least Paragraph 0020: “FIG. 1 is a block diagram schematically illustrating selected components of an example networked computer system 1000 that can be used to implement certain of the embodiments disclosed herein….  Such embodiments can be understood as involving a series of interactions between a computing device 100, a feedback administration server 200, and optionally, a networked help resource 300.”  See also Paragraph 0028: “Still referring to the example embodiment illustrated in FIG. 1, feedback administration server 200 comprises an administrator interface module 290, a feedback workflow module 295, and a plurality of indices.  The indices include a supported feature index 261, a modification request index 262, a logged issue index 263, and a submitted ratings index 264.”);
	(b)	a client device comprising: a processor allocation (See at least Paragraph 0021: “Computer system 100 may comprise, for example, one or more devices….  In the illustrated embodiment, computer system 100 includes, among other things, a processor 110, a memory 120….”); and 
	(c)	a memory allocation storing executable instructions that, when executed by the processor allocation, cause the processor allocation to instantiate a client application, the client application comprising an end-user feedback reporting framework communicably coupled to the issue tracking service (See at least Paragraph 0031: “The embodiments disclosed herein can be implemented in various forms of hardware, software, firmware, or special purpose See also Paragraph 0023: “Application feedback module 160 is configured to provide user feedback functionality that leverages background data collected by a software application.  Application feedback module 160 can be installed local to computer system 100, as shown in the example embodiment of FIG. 1.  However, in alternative embodiments computer system 100 is implemented in a client-server arrangement wherein at least some portion of application feedback module 160 is provided to computer system 100 using an applet (for example a JavaScript applet) or other downloadable module.  Such a remotely-provisioned module can be provided in real-time in response to a request from computer system 100 for access to a server having resources that are of interest to the user of computer system 100.  The server may be local to network 500 or may be remotely coupled to network 500 by one or more other networks or communication channels. In one implementation the remotely-provisioned module is provided by feedback administration server 200.”) and configured to:
	(d)	present a graphical user interface to a user of the client device (See at least Paragraph 0025: “Regardless of how the feedback mode is activated and deactivated, feedback mode management sub-module 161 is further configured to modify the appearance of a user interface of the associated software application in response to such activation and deactivation.  For example, in one manifestation of an activated feedback mode, disabled portions of the user interface are greyed-out, while 
	(e)	receive a series of user input events via the graphical user interface (See at least Paragraph 0042: “Once feedback mode has been activated, feedback mode management sub-module 161 can be configured to receive user input selecting a registered feature.  See reference numeral 2140 in FIG. 2A.  This can be accomplished by clicking, tapping, or otherwise selecting a user interface element associated with a feature that is active in feedback mode, as described above.  In certain embodiments, a user will select a user interface element associated with a feature about which he/she wishes to provide feedback.”  See also Paragraph 0050: “Regardless of whether computing device 100 is online or offline, and while the user interface remains in feedback mode, feedback mode management sub-module 161 is further configured to determine whether another registered feature is selected, for example as a result of another registered toolbar icon 4240 being selected.  See reference numeral 2230 in FIG. 2B.  If so, additional feedback can be collected, as described herein.  If another registered feature is not selected, feedback mode management sub-module 161 is configured to determine whether the feedback mode is deactivated.  See reference numeral 2240 in FIG. 2B.”  Khanna suggests users may select multiple features displayed in the activated feedback mode interface and may provide feedback on those selected features.  Furthermore, examiner defines “user input events” to include the user’s selection of multiple registered features while the interface is in feedback mode under the broadest reasonable interpretation of the claim.).
(f) after receiving the series of user input events, extract a set of unique identifiers, each unique identifier associated with and identifying a respective one graphical user interface element associated with one respective user input event of the series, after extracting the set of unique identifiers (See at least Paragraph 0033: “In one embodiment, the test automation tool 102 identifies a GUI object by its name (e.g., an HTML link name, or a text box name), an identifier number, and the like.  An identifier of the GUI object is then passed to the methods 211 and 212 at runtime to annotate the GUI object.”). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to identify GUI objects (e.g., a registered feature selected by a user in feedback mode) by their names or identifier numbers as taught by Hayutin in Khanna’s invention.  As demonstrated by Hayutin, it is within the capabilities of one having ordinary skill in the art to include such features in Khanna’s invention with the predictable result of incorporating “feature identification information generated by the related software application based on the user's selected feature in the feedback mode” in the feedback data transmitted to the feedback administration server as needed in Khanna at paragraph 0016.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	Although Khanna teaches feedback (including feature identification and user-generative narrative) received from a user is transmitted to a feedback administration server, the references do not teach the remaining limitations.  Donnelly discloses (g) select by the end-user feedback reporting framework an issue report template based on at least one of the set of unique identifiers (See at least Paragraph 0022: “The template format for a given report is specified in a manner that is customized for a corresponding software product….”  See also Paragraphs 0029-0031: “One or more additional RPFs 211, each associated with a particular other software product, may be present on a user’s system….  [The] client loads the first valid RPF it finds….  The RPF 207 can contain a list of user interface definition files (UIDFs) 213, which are additional files in the set of XML files 201….  In accordance with controls defined in the RPF 207 and specified files in the set of UIDFs 213, when the use selects or inputs particular values in a display screen, an appropriate UIDF is loaded by the client and parsed by the control parser.  The questions defined in that UIDF are thereby incorporated into the user interface 203 presented to the user.  In this way, the problem-reporting client is dynamically configurable….  For example, within a software product development team, a group of developers may be responsible for a particular component of the software product.  This group can define additional user interface child screens in one or more UIDFs for the purpose of obtaining more detailed information from the user pertaining to the component for which they are responsible.”  Examiner defines issue report template to include UIDFs that are selected based upon the user’s input into a display screen under the broadest reasonable interpretation of the claim.);
	(h)	after selecting the issue report template, populate the issue report template with at least one of the user input events and the set of identifiers (See at least Paragraphs 0033-0034: “When a user has completed a problem report, and the problem-reporting client verifies the report as having been filled out completely, a report file generator 219 compiled the user’s responses into a properly-formatted user See also Paragraphs 0022 and 0029-0031: Donnelly further describes the RPF and a subset UIDFs that are selected based upon the user’s input into a display screen.  Examiner defines issue report template to include the selected subset of UIDFs under the broadest reasonable interpretation of the claim.); and 
	(i)	submit the issue report template as an issue report to the issue tracking service (See at least Paragraph 0034: “A report transmitting component 239 causes the cabinet file 237 to be uploaded to a reporting server, where it is parsed and sorted into an appropriate database based on such criteria as user status, program participation, and product.”  See also Paragraph 0035: “Turning now to FIG. 3, there is shown a flowchart illustrating an exemplary set of steps for obtaining software user feedback in an embodiment of the invention, from the prospective of a manager of a software development group.  Such a process might take place, for example, in the case of a software product already in beta release or about to be beta-released to a set of authorized customers….  During step 317 the customer, using the problem-reporting client, uploads a bug or issue report to a reporting server.  During step 319 the reported data is parsed into the designated bug-tracking database or databases.  If the customer 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to select UIDFs based on input of particular values (e.g., selection of a registered feature in feedback mode previously described in Khanna and subsequent identification of the GUI object by name or object as taught in Hayutin), compile received feedback data in a report, and transmit the report to a reporting server as taught by Donnelly in the combinations.  As demonstrated by Donnelly, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of obtaining and processing feedback received at a feedback administration server as needed in Khanna at paragraphs 0015 and 0052.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not explicitly teach the remaining limitations.  However, Ainslie discloses (j) after selecting the issue report template, populate a project field of the issue report template based on the client application (See at least Column 11, Lines 10-23: “Interface 402 also includes a preview button 408 that enables the user to preview feedback and descriptions that may have been provided by the user prior to submitting feedback….  Interface 404 includes a preview of feedback that is to be submitted and a screenshot of the application user interface at the time the issue occurred.  Additionally, interface 404 may include an operating system version, application version (e.g., browser version number) and a device manufacturer model number and name.”  See also Figure 4: The preview interface also includes a feedback description input area, which the examiner submits is a description field.  Examiner also submits the application version data element included in the preview is a project field.).
	Ainslie could modify the combination of references to further include an application version field in a populated report (e.g., XML document previously described in Donnelly).  It would have been obvious to one of ordinary skill in the art to include technical features to populate an application version in a feedback report as taught by Ainslie in the combination of references.  As demonstrated by Ainslie, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of obtaining feedback as needed in Khanna at paragraph 0015 and compiling the user’s responses into a properly-formatted user interface XML document as needed in Donnelly at paragraph 0033.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not explicitly teach the remaining limitations.  However, Ye discloses (k) after selecting the issue report template, populate an assignee field of the issue report template based on the at least one of the set of unique identifiers (See at least Paragraph 0029: “In some examples, the error report 125 may include any one, or all, of a description of the error in the distributed program, the operating environment of the user terminal 105A, and the developers or development group responsible for programming all or part of the distributed program that caused the error or from which the error originated.”  See also Paragraph 0032: “In some examples, the distributed program may include embedded information identifying the developer, or See also Paragraph 0062: “In some examples, the entry into the error database may optionally include an assignment to a developer, or group of developers, to correct the error associated with the processed error report.  In some examples, the assignment is made with information in the processed error report.  For example, if the distributed program included the developer or development team responsible for programming the distributed program, this information may be captured in the error report 125 and used to assign the entry to the same developer or development team.”).
	It would have been obvious to one of ordinary skill in the art to include technical features to capture developer or development team in an error report as taught by Ye in the combination of references.  As demonstrated by Ye, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of obtaining feedback as needed in Khanna at paragraph 0015 and compiling the user’s responses into a properly-formatted user interface XML document as needed in Donnelly at paragraph 0033.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
With respect to claim 6: The combination of Khanna, Hayutin, Donnelly, Ainslie, and Ye references discloses the collaborative software development environment of claim 5, wherein: (a) the series of user input events is a first user input (See at least Khanna Paragraph 0042: “Once feedback mode has been activated, feedback mode management sub-module 161 can be configured to receive user input selecting a registered feature.  See reference numeral 2140 in FIG. 2A.  This can be accomplished by clicking, tapping, or otherwise selecting a user interface element associated with a In certain embodiments, a user will select a user interface element associated with a feature about which he/she wishes to provide feedback.”  See also Paragraph 0050: “Regardless of whether computing device 100 is online or offline, and while the user interface remains in feedback mode, feedback mode management sub-module 161 is further configured to determine whether another registered feature is selected, for example as a result of another registered toolbar icon 4240 being selected.  See reference numeral 2230 in FIG. 2B.  If so, additional feedback can be collected, as described herein.”);  
	(b)	the client application is configured to receive a second user; the second user input comprises a description of a graphical user interface bug (See at least Khanna Paragraph 0044: “Issue logging sub-module 163 can be configured to receive an issue report via feedback panel 5000.  See reference numeral 2163 in FIG. 2A.  In one implementation, this is accomplished when the user selects issue logging selection element 5200, which in turn causes an issue logging dialog box 5210 to appear.  FIG. 5C is a screenshot of feedback panel 5000 having issue logging dialog box 5210 displayed.  Issue logging dialog box 5210 provides the user with a place to describe his/her issue in narrative fashion.”);
	(c)	end-user feedback reporting framework is configured to populate the issue report template with the description (See at least Donnelly Paragraphs 0033-0034: “When a user has completed a problem report, and the problem-reporting client verifies the report as having been filled out completely, a report file generator 219 compiled the user’s responses into a properly-formatted user interface XML document 221 and cryptographically signs the document….  A report packaging component 235  
With respect to claim 7: The combination of Khanna, Hayutin, Donnelly, Ainslie, and Ye references discloses the collaborative software development environment of claim 5, wherein: the issue report template is selected by the end-user reporting framework from a set of issue report templates; and the issue report template is selected at least in part on the series of user input events (See at least Donnelly Paragraph 0022: “The template format for a given report is specified in a manner that is customized for a corresponding software product….”  See also Paragraphs 0029-0031: “One or more additional RPFs 211, each associated with a particular other software product, may be present on a user’s system….  [The] client loads the first valid RPF it finds….  The RPF 207 can contain a list of user interface definition files (UIDFs) 213, which are additional files in the set of XML files 201….  In accordance with controls defined in the RPF 207 and specified files in the set of UIDFs 213, when the use selects or inputs particular values in a display screen, an appropriate UIDF is loaded by the client and parsed by the control parser.  The questions defined in that UIDF are thereby incorporated into the user interface 203 presented to the user.  In this way, the problem-reporting client is dynamically configurable….  For example, within a software product 
With respect to claim 8: The combination of Khanna, Hayutin, Donnelly, Ainslie, and Ye references discloses the collaborative software development environment of claim 7, wherein at least one issue report template of the set of issue report templates comprises at least one field prepopulated with information corresponding to the client application (See at least Donnelly Paragraph 0045: “FIG. 7 illustrates a “Requested Files” child screen 700.  The read-only list 701 displays names of files, such as system log files, that are specified in the RPF as being required for a report.”  Examiner defines “information corresponding to the client application” includes system logs under the broadest reasonable interpretation of the claim.  Since the limitation describes elements previously recited in claim 5, examiner relies on the same rationale for including Donnelly in the combination of references.).  
With respect to claim 9: Although the combination of Khanna, Hayutin, Donnelly, Ainslie, and Ye references discloses the collaborative software development environment of claim 5, the references do not teach wherein the client application corresponds to a project tracked by the issue tracking service.  However, the limitation recites non-functional descriptive material.  It has been held that USPTO personnel need not give patentable weight to an additional instructional limitation absent 
With respect to claim 10: The combination of Khanna, Hayutin, Donnelly, Ainslie, and Ye references discloses the collaborative software development environment of claim 5, wherein: (a) the client application renders a first graphical user interface (See at least Khanna Paragraphs 0024-0025: “In general, application feedback module 160 can be implemented in conjunction with an essentially unlimited range of software applications, and in particular, in conjunction with any software application that includes user interface elements linked to software features….  Regardless of how the feedback mode is activated and deactivated, feedback mode management sub-module 161 is further configured to modify the appearance of a user interface of the associated software application in response to such activation and deactivation.  For example, in one manifestation of an activated feedback mode, disabled portions of the user interface are greyed-out, while user interface elements for which feedback collection functionality is available are highlighted.  Other visual indicia are used in other embodiments.”);
(b)	the graphical user interface is a second graphical user interface … the second graphical user interface overlays the first graphical user interface and at least partially obscures the first graphical user interface (See at least Khanna Paragraph 0042: “In response to such a selection, a feedback panel is displayed.  See reference numeral 2160 in FIG. 2A.  FIG. 4B is a screenshot of an example user interface window 4000 displayed in a feedback mode, illustrating that selecting a registered toolbar icon causes a feedback panel 5000 to be displayed.  In particular, FIG. 4B illustrates feedback panel 5000 positioned adjacent to a selected registered toolbar icon 4260, thus indicating that the user wishes to provide feedback related to functionality associated with icon 4260.  While FIG. 4B illustrates a simplified view of feedback panel 5000, FIG. 5A provides a more detailed illustration of feedback panel 5000, wherein feedback panel 5000 is configured to provide access to feature ranking, issue logging, and modification request functionality.  Feedback panel 5000 includes a feature rating element 5100, an issue logging selection element 5200, and a modification request selection element 5300.”  See also Paragraph 0044.  Examiner notes figure 4B depicts the feedback panel as a second graphical user displayed over the first graphical user interface.).
With respect to claim 11: The combination of Khanna, Hayutin, Donnelly, Ainslie, and Ye references discloses the collaborative software development environment of claim 10, wherein the client application is configured to be operated in an end-user feedback reporting mode in which the first graphical user interface is at least partially blocked (See at least Khanna Paragraph 0041: “Thus, feedback mode management sub-module 161 is also configured to shift functionality of one or more 
With respect to claim 12: The combination of Khanna, Hayutin, Donnelly, Ainslie, and Ye references discloses the collaborative software development environment of claim 11, wherein when in the end-user feedback reporting mode, the first graphical user interface is configured to receive a selection by an end-user of at least one graphical user interface element (See at least Khanna Paragraph 0042: “Once feedback mode has been activated, feedback mode management sub-module 161 can be configured to receive user input selecting a registered feature.  See reference numeral 2140 in FIG. 2A.  This can be accomplished by clicking, tapping, or otherwise selecting a user interface element associated with a feature that is active in feedback mode, as described above.  In certain embodiments, a user will select a user 
With respect to claim 13: The combination of Khanna, Hayutin, Donnelly, Ainslie, and Ye references discloses the collaborative software development environment of claim 12, wherein the end-user reporting framework is configured to select the issue report template from a set of issue report templates based on at least one unique identifier of the set of unique identifiers (See at least Donnelly Paragraph 0022: “The template format for a given report is specified in a manner that is customized for a corresponding software product….”  See also Paragraphs 0029-0031: “One or more additional RPFs 211, each associated with a particular other software product, may be present on a user’s system….  [The] client loads the first valid RPF it finds….  The RPF 207 can contain a list of user interface definition files (UIDFs) 213, which are additional files in the set of XML files 201….  In accordance with controls defined in the RPF 207 and specified files in the set of UIDFs 213, when the use selects or inputs particular values in a display screen, an appropriate UIDF is loaded by the client and parsed by the control parser.  The questions defined in that UIDF are thereby incorporated into the user interface 203 presented to the user.  In this way, the problem-reporting client is dynamically configurable….  For example, within a software product development team, a group of developers may be responsible for a particular component of the software product.  This group can define additional user interface child screens in one or more UIDFs for the purpose of obtaining more detailed information from the user pertaining to the component for which they are responsible.”  
With respect to claim 14: The combination of Khanna, Hayutin, Donnelly, Ainslie, and Ye references discloses the collaborative software development environment of claim 13, wherein the at least one unique identifier is a universally unique identifier or a text string (See at least Hayutin Paragraph 0033: “In one embodiment, the test automation tool 102 identifies a GUI object by its name (e.g., an HTML link name, or a text box name), an identifier number, and the like.  An identifier of the GUI object is then passed to the methods 211 and 212 at runtime to annotate the GUI object.”  Examiner submits a name and identifier number are text strings.  Since the limitation describes elements previously recited in claim 5, examiner relies on the same rationale for including Hayutin in the combination of references.  See also Khanna Paragraph 0016: Khanna teaches feature identification information is included in feedback data provided by the user and transmitted to the feedback administration server.  Examiner submits feature identification information is a text string.).
With respect to claim 15: The combination of Khanna, Hayutin, Donnelly, Ainslie, and Ye references discloses the collaborative software development environment of claim 13, wherein the at least one unique identifier comprises an executable instruction (See at least Hayutin Paragraph 0033: “In one embodiment, the test automation tool 102 identifies a GUI object by its name (e.g., an HTML link name, or a text box name), an identifier number, and the like.  An identifier of the GUI object is then passed to the methods 211 and 212 at runtime to annotate the GUI object.”  Examiner submits HTML link names are executable instructions capable of being executed by a See at least Khanna Paragraph 0017: “As used herein, the term “user interface element” refers, in addition to its ordinary meaning, to a visual element appearing in a user interface that is associated with pre-established functionality.  Such functionality can be accessed, invoked, or otherwise implemented in response to user interaction with the element, for example via a mouse click….”).
With respect to claim 16: The combination of Khanna, Hayutin, Donnelly, Ainslie, and Ye references discloses the collaborative software development environment of claim 15, wherein the executable instruction is executed by the end-user feedback reporting framework (See at least Hayutin Paragraph 0033: “In one embodiment, the test automation tool 102 identifies a GUI object by its name (e.g., an HTML link name, or a text box name), an identifier number, and the like.  An identifier of the GUI object is then passed to the methods 211 and 212 at runtime to annotate the GUI object.”  Examiner submits HTML link names are executable instructions capable of being executed by a processor.  Furthermore, since the limitation describes elements previously recited in claim 5, examiner relies on the same rationale for including Hayutin in the combination of references.).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Khanna in view of Hayutin in view of Donnelly and in view of Ye.
With respect to claim 17: Khanna discloses a method for generating an issue report for input to an issue tracking service from unstructured end-user feedback about a client application (See at least Paragraph 0013: “Thus, and in accordance with certain of the embodiments disclosed herein, an improved method for providing user feedback functionality leverages background data collected by a software application….  The collected feedback can be transmitted directly to a developer’s feedback portal….”), the method comprising:
	(a)	receiving a first user input to a graphical user interface, the first user input comprising a selection of a graphical user interface element when the client application is in a user-feedback reporting mode (See at least Paragraph 0024: “The functionality of application feedback module 160 can be accessed by placing the associated software application in a ‘feedback mode.’”  See also Paragraph 0042: “Once feedback mode has been activated, feedback mode management sub-module 161 can be configured to receive user input selecting a registered feature.  See reference numeral 2140 in FIG. 2A.  This can be accomplished by clicking, tapping, or otherwise selecting a user interface element associated with a feature that is active in feedback mode, as described above.  In certain embodiments, a user will select a user interface element associated with a feature about which he/she wishes to provide feedback.”); 
	(b)	after receiving the first user input, blocking a function associated with the selected graphical user interface element; after blocking the function… (See at least Paragraph 0041: “Thus, feedback mode management sub-module 161 is also configured to shift functionality of one or more user interface elements in response to activation of the feedback mode.  See reference numeral 2125 in FIG. 2A.  In the case of a registered user interface element, this involves shifting from the normal 
	(c)	the end-user feedback reporting framework bundled with the client application and specific to the client application (See at least Paragraph 0024: “Application feedback module 160 is implemented in conjunction with an associated software application.  As used herein, an “associated software application” is a software application executed in conjunction with application feedback module 160, such that a user of the associated software application can use application feedback module 160 to provide feedback on the features of the associated software application....  In general, application feedback module 160 can be implemented in conjunction with an essentially unlimited range of software applications, and in particular, in conjunction with any software application that includes user interface elements linked to software features.”). 
	Khanna does not explicitly teach the remaining limitations.  However, Hayutin discloses (d) retrieving, based on the selection, a unique identifier corresponding to the graphical user interface element; after retrieving the unique identifier… See at least Paragraph 0033: “In one embodiment, the test automation tool 102 identifies a GUI object by its name (e.g., an HTML link name, or a text box name), an identifier number, and the like.  An identifier of the GUI object is then passed to the methods 211 and 212 at runtime to annotate the GUI object.”). 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to identify GUI objects (e.g., a registered feature selected by a user in feedback mode) by their names or identifier numbers as taught by Hayutin in Khanna’s invention.  As demonstrated by Hayutin, it is within the capabilities of one having ordinary skill in the art to include such features in Khanna’s invention with the predictable result of incorporating “feature identification information generated by the related software application based on the user's selected feature in the feedback mode” in the feedback data transmitted to the feedback administration server as needed in Khanna at paragraph 0016.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
	Although Khanna teaches feedback (including feature identification and user-generative narrative) received from a user is transmitted to a feedback administration server, the references do not teach the remaining limitations.  Donnelly discloses (e) selecting, by the end-user feedback reporting framework … an issue report template based at least in part on the unique identifier (See at least Paragraph 0022: “The template format for a given report is specified in a manner that is customized for a corresponding software product….”  See also Paragraphs 0029-0031: “One or more additional RPFs 211, each associated with a particular other software product, may be present on a user’s system….  [The] client loads the first valid RPF it finds….  In accordance with controls defined in the RPF 207 and specified files in the set of UIDFs 213, when the use selects or inputs particular values in a display screen, an appropriate UIDF is loaded by the client and parsed by the control parser.  The questions defined in that UIDF are thereby incorporated into the user interface 203 presented to the user.  In this way, the problem-reporting client is dynamically configurable….  For example, within a software product development team, a group of developers may be responsible for a particular component of the software product.  This group can define additional user interface child screens in one or more UIDFs for the purpose of obtaining more detailed information from the user pertaining to the component for which they are responsible.”  Examiner defines issue report template to include an RPF and a subset of UIDFs that are selected based upon the user’s input into a display screen under the broadest reasonable interpretation of the claim.);
	(f)	after populating the [issue] report template, transmitting the populated issue report template to the issue tracking service (See at least Paragraph 0034: “A report transmitting component 239 causes the cabinet file 237 to be uploaded to a reporting server, where it is parsed and sorted into an appropriate database based on such criteria as user status, program participation, and product.”  See also Paragraph 0035: “Turning now to FIG. 3, there is shown a flowchart illustrating an exemplary set of steps for obtaining software user feedback in an embodiment of the invention, from the prospective of a manager of a software development group.  Such a process might take place, for example, in the case of a software product already in beta 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further include technical features to select UIDFs based on input of particular values (e.g., selection of a registered feature in feedback mode previously described in Khanna and subsequent identification of the GUI object by name or object as taught in Hayutin), compile received feedback data in a report, and transmit the report to a reporting server as taught by Donnelly in the combinations.  As demonstrated by Donnelly, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of obtaining and processing feedback received at a feedback administration server as needed in Khanna at paragraphs 0015 and 0052.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  
	The references do not explicitly teach the remaining limitations.  However, Ye discloses (g) after selecting the [issue] report template, populating, by the end-user feedback reporting framework, an assignee field of the issue report template based on the unique identifier (See at least Paragraph 0029: “In some examples, the error report 125 may include any one, or all, of a description of the error in the See also Paragraph 0032: “In some examples, the distributed program may include embedded information identifying the developer, or group of developers, responsible for programming or more parts of the distributed program.”  See also Paragraph 0062: “In some examples, the entry into the error database may optionally include an assignment to a developer, or group of developers, to correct the error associated with the processed error report.  In some examples, the assignment is made with information in the processed error report.  For example, if the distributed program included the developer or development team responsible for programming the distributed program, this information may be captured in the error report 125 and used to assign the entry to the same developer or development team.”).
	It would have been obvious to one of ordinary skill in the art to include technical features to capture developer or development team in an error report as taught by Ye in the combination of references.  As demonstrated by Ye, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of obtaining feedback as needed in Khanna at paragraph 0015 and compiling the user’s responses into a properly-formatted user interface XML document as needed in Donnelly at paragraph 0033.  KSR International Co. v. Teleflex Inc..  
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna in view of Hayutin in view of Donnelly in view of Ye and in view of Conrad (US 9244510).
With respect to claim 18: Although the combination of Khanna, Hayutin, Donnelly, and Ye references discloses the method of claim 17, the references do not explicitly teach the remaining limitation.  However, Conrad discloses setting a priority associated with the populated issue report template based on the unique identifier (See at least Column 2, Lines 10-15: “The relevant bug reports may be ranked based on criticality scores computed for each relevant bug report.  The criticality scores may be based on information stored in the bug reports, on statistics associated with the bug reports, and on rules from a rules database that determine how the information and statistics are to be used to determine the criticality scores.”  See also Column 10, Lines 23-63: “Bug report 501 may store information associated with a particular bug….  Bug report identification (ID) field 510 may store a string that uniquely identifies a particular bug….  Statistics field 560 may store information about statistics associated with the particular bug.  For example, statistics field 560 may include information about a total number of times that the bug has been reported by users….”  Examiner submits the bug report identification is a unique identifier.  Furthermore, examiner defines priority to include a criticality score and/or a ranking based on the criticality score.).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to utilize bug report statistics and bug identification data to generate criticality scores and rank bug reports KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
With respect to claim 19: The combination of Khanna, Hayutin, Donnelly, Ye, and Conrad references discloses the method of claim 18, wherein the priority is based, at least in part, on a number of issue reports received by the issue tracking service that reference the unique identifier (See at least Conrad Column 2, Lines 10-15: “The relevant bug reports may be ranked based on criticality scores computed for each relevant bug report.  The criticality scores may be based on information stored in the bug reports, on statistics associated with the bug reports, and on rules from a rules database that determine how the information and statistics are to be used to determine the criticality scores.”  See also .  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Khanna in view of Hayutin in view of Donnelly in view of Ye and in view of Moran (US 10083106).
With respect to claim 20: Although the combination of Khanna, Hayutin, Donnelly, and Ye references discloses the method of claim 17, the references do not explicitly teach the remaining limitations.  However, Moran discloses wherein upon receiving the selection, visually emphasizing the selected graphical user interface element in the graphical user interface (See at least Moran Column 7, Lines 47-55: “[Prompt] generator 44 attempts to confirm the component entered by the reporter at each execution step by fetching augmented screen shots from database 30 representing the entire device screen, e.g., a mobile device's screen.  Each of the screen shots highlights the representative GUI component 54 (that would appear on the device screen) with an overlay indicator 56 (e.g., a dashed line box in the illustrated example) as shown in FIG. 5.”).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include technical features to fetch an augmented screenshot with an overlay indicator of the selected component as taught by Moran in the combination of references.  As demonstrated by Moran, it is within the capabilities of one of ordinary skill in the art to include such features in the combination of references with the predictable result of collecting “data characterizing a user’s sequence of interactions with the associated software application … [and] enabling a developer to understand the operations which may have led up to the reported issue” as needed in Khanna at paragraph 0027.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).
Response to Arguments
Applicant's arguments filed November 4, 2021, have been fully considered but they are not persuasive. 
Regarding objection to claim 1: Applicants amended the claim, and examiner concedes the amendments resolve the concerns outlined in the previous Office action.  Thus, examiner withdraws the claim objection.
Regarding the §103 rejections: Applicants’ arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN J LINDSEY III whose telephone number is (571)270-3986. The examiner can normally be reached Monday-Friday 8:00 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629